DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because signals per se do not fall into one of the four statutory categories.
Claim 20 recites, inter alia, “A computer-readable recording medium having recorded thereon a program for executing operations on a computer…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not definitively describe what can and can not be considered the “computer-readable recording medium”.  Applicant’s specification discusses the “computer-readable recording medium” in paragraph 0190.  Applicant describes the “computer-readable recording medium” as possibly being a non-transitory storage medium.  However, applicant uses the word “may” to describe the fact that it might be a non-transitory storage medium.  Thus, the “computer-readable recording medium” could be other forms – such as a signal.

Therefore, given the non-definitive disclosure and the broadest reasonable interpretation, the computer-readable recording medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter. 
However, the Examiner respectfully submits a claim drawn to such a computer program product or computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest obtaining a preview image through a camera of the AR glass apparatus; tracking a gaze direction of a user wearing the AR glass apparatus; determining at least one object of interest in the preview image based on the tracked gaze direction; obtaining local motion information indicating a movement of the at least one object of interest by tracking the movement of the at least one object of interest; measuring a movement of the AR glass apparatus; obtaining global motion information indicating a movement of a background region included in the preview image based on the measured movement of the AR glass apparatus; adjusting a degree of exposure of the camera based on the local motion information and the global motion information; and photographing a front of the AR glass apparatus through the camera having the adjusted degree of exposure.  The closest prior art (see the cited references) discloses adjusting an exposure based on local and global motion information, but not in the manner as claimed.
Claim 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 25, 2022